ROTHENBERG, Judge.
Keith Joseph Bannister (“Bannister”) appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, alleging ineffective assistance of counsel for failing to timely appeal the life sentences he received for second degree murder and attempted first degree murder, which Bannister contends are unlawful. We affirm as (1) the motion is clearly untimely since Bannister entered guilty pleas to these reduced charges on April 9, 1981, over twenty-five years ago; (2) this court has already found the sentences imposed to have been legal on May 14, 2003, see Bannister v. State, 844 So.2d 767 (Fla. 3d DCA 2003), and again on November 24, 2004, when this court per curiam affirmed the trial court’s denial of Bannister’s motion to correct illegal sentence, see Bannister v. State, 888 So.2d 38 (Fla. 3d DCA 2004); and (3) the doctrine of laches precludes Bannister from pursuing the instant claim.
Affirmed.